Case 1:21-cv-00142-MKB-LB Document 4 Filed 01/19/21 Page 1 of 6 PageID #: 21
                                                                                            Clerk’s Office
                                                                                            Filed Date:

                                                                                            1/19/2021

UNITED STATES DISTRICT COURT                                                                U.S. DISTRICT COURT
                                                                                            EASTERN DISTRICT
EASTERN DISTRICT OF NEW YORK                                                                OF NEW YORK
                                                                                            BROOKLYN OFFICE
---------------------------------------------------------------
WAYNE DAVIS,
                                                                  NOT FOR PUBLICATION
                                    Plaintiff,
                                                                  MEMORANDUM & ORDER
                           v.                                     21-CV-142 (MKB)

PUAL FRANCES and LISA ULLMAN,

                                    Defendants.
---------------------------------------------------------------
MARGO K. BRODIE, United States District Judge:

        Plaintiff Wayne Davis, proceeding pro se, commenced the above-captioned action

against Defendants Pual Frances and Lisa Ullman on January 7, 2021. (Compl., Docket Entry

No. 1.) Plaintiff asserts that Defendants violated their oaths of office, the War Powers Act, and

the Tenth Amendment through their involvement in the closure of Brooklyn Terrace, the adult

home where he lived. (Id. at 4, 6–10.) 1 The Court grants Plaintiff’s application to proceed in

forma pauperis for the purposes of this Memorandum and Order. (Mot. for Leave to Proceed,

Docket Entry No. 2.) For the reasons set forth below, the Court dismisses the Complaint.

   I.   Background

        The Court assumes the truth of the factual allegations in the Complaint for purposes of

this Memorandum and Order. In an undated letter attached to the Complaint, 2 the New York


        1
        Because the Complaint is not consecutively paginated, the Court refers to the page
numbers assigned by the electronic case filing system.
        2
          The Court considers the substance of this letter because it is attached to the Complaint.
See L-7 Designs, Inc. v. Old Navy, LLC, 647 F.3d 419, 422 (2d Cir. 2011) (“A complaint is [also]
deemed to include any written instrument attached to it as an exhibit, materials incorporated in it
by reference, and documents that, although not incorporated by reference, are ‘integral’ to the
complaint.” (alteration in original) (quoting Sira v. Morton, 380 F.3d 57, 67 (2d Cir. 2004))).
Case 1:21-cv-00142-MKB-LB Document 4 Filed 01/19/21 Page 2 of 6 PageID #: 22




State Department of Health, Office of Mental Health, informed Plaintiff that Brooklyn Terrace

would be closing on December 31, 2020, and described Plaintiff’s options for obtaining new

housing, which included assessment for “[s]upported [h]ousing” or moving to another adult care

facility. (Letter, annexed to Compl. 8–10.)

       Plaintiff alleges that on September 14, 2020, the managing agent at Brooklyn Terrace

held a meeting with Defendants and several residents, and that Plaintiff first learned of the

meeting when he left his apartment “to go inside to go get lunch.” (Compl. 6–7.) Plaintiff spoke

to Frances, who told him that Brooklyn Terrace would be closing on December 31, 2020. (Id. at

7.) He arranged to meet Frances at 1:30 PM, after the meeting was due to end, but returned at

that time and did not find him. (Id.) Instead, he spoke with Ullman. (Id.) Ullman visited

Brooklyn Terrace “many times,” and “many times,” Plaintiff told her that he was “not for the

closing.” (Id.) On October 7, 2020, Plaintiff “asked why not have the state run Brooklyn

Terrace[?]” and Ullman responded that “she though[t] about that.” (Id.) Plaintiff alleges that

Defendants are both employees of the New York State Department of Health, Office of Mental

Health. (Id.)

       Plaintiff asserts both federal question jurisdiction pursuant to 28 U.S.C. § 1331 and

diversity of citizenship jurisdiction pursuant to 28 U.S.C. § 1332. (Id. at 4.) Plaintiff states that

he is “not looking for . . . money damages,” (id. at 6), but does not set forth the relief he is

seeking.

  II. Discussion

           a.   Standard of review

       A complaint must plead “enough facts to state a claim to relief that is plausible on its

face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). A claim is plausible “when the



                                                   2
Case 1:21-cv-00142-MKB-LB Document 4 Filed 01/19/21 Page 3 of 6 PageID #: 23




plaintiff pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Matson v. Bd. of Educ., 631 F.3d 57, 63 (2d Cir.

2011) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)). Although all allegations contained

in the complaint are assumed to be true, this tenet is “inapplicable to legal conclusions.” Iqbal,

556 U.S. at 678. In reviewing a pro se complaint, the court must be mindful that a plaintiff’s

pleadings should be held “to less stringent standards than formal pleadings drafted by lawyers.”

Erickson v. Pardus, 551 U.S. 89, 94 (2007) (per curiam) (quoting Estelle v. Gamble, 429 U.S.

97, 106 (1976)); see also Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009) (noting that even after

Twombly, the court “remain[s] obligated to construe a pro se complaint liberally”).

Nevertheless, the Court is required to dismiss sua sponte an in forma pauperis action if the Court

determines it “(i) is frivolous or malicious; (ii) fails to state a claim on which relief may be

granted; or (iii) seeks monetary relief against a defendant who is immune from such relief.” 28

U.S.C. § 1915(e)(2)(B); see also Abbas v. Dixon, 480 F.3d 636, 639 (2d Cir. 2007).

       In addition, pursuant to Rule 12(h)(3) of the Federal Rules of Civil Procedure, if a court

“determines at any time that it lacks subject-matter jurisdiction, the court must dismiss the

action.” Fed. R. Civ. P. 12(h)(3); see also Cortlandt St. Recovery Corp. v. Hellas Telecomms.,

S.À.R.L., 790 F.3d 411, 416–17 (2d Cir. 2015) (“A district court properly dismisses an action

under [Rule 12(b)(1) of the Federal Rules of Civil Procedure] for lack of subject matter

jurisdiction of the court ‘lacks the statutory or constitutional power to adjudicate it.’” (quoting

Makarova v. United States, 201 F.3d 110, 113 (2d Cir. 2000))); Lyndonville Sav. Bank & Tr. Co.

v. Lussier, 211 F.3d 697, 700–01 (2d Cir. 2000) (“[F]ailure of subject matter jurisdiction is not

waivable and may be raised at any time by a party or by the court sua sponte. If subject matter

jurisdiction is lacking, the action must be dismissed.”).



                                                  3
Case 1:21-cv-00142-MKB-LB Document 4 Filed 01/19/21 Page 4 of 6 PageID #: 24




           b.   The Complaint fails to state a claim

       Plaintiff alleges that Defendants violated their “[o]ath of [o]ffice,” the “War Powers Act,”

and the Tenth Amendment. (Compl. 4.) Plaintiff does not allege any facts in the Complaint in

support of these claims and does not explain how Defendants allegedly violated their oaths of

office or why their alleged violations present a question of federal law. See Scheiner v.

Bloomberg, No. 08-CV-9072, 2009 WL 691449, at *3 (S.D.N.Y. Mar. 17, 2009) (“[C]ourts have

held that there is no private cause of action for an official’s alleged violation of an oath of

office.” (collecting cases)). The legislative scheme created by the War Powers Act concerns

relations between the President and Congress when the United States enters into hostilities,

which is a subject unrelated to any allegations in the Complaint. See 50 U.S.C.A. § 1541(a) (“It

is the purpose of this chapter to . . . insure that the collective judgment of both the Congress and

the President will apply to the introduction of United States Armed Forces into hostilities, or into

situations where imminent involvement in hostilities is clearly indicated by the

circumstances . . . .”). The Tenth Amendment, 3 where relevant, protects the states against

actions by the federal government. See Warren v. United States, 859 F. Supp. 2d 522, 543

(W.D.N.Y. 2012) (“[T]o the extent [the plaintiff] seeks to state a claim under the Tenth

Amendment, its protections run to the states as against the federal government . . . .”), aff’d, 517

F. App’x 54 (2d Cir. 2013); see also Bond v. United States, 564 U.S. 211, 225–26 (2011)

(holding that the plaintiff had standing to challenge a federal criminal statute under which she

had been convicted on the basis that the statute violated the Tenth Amendment by impermissibly

interfering with state sovereignty). Plaintiff alleges that Defendants are employees of a state



       3
         The Tenth Amendment states that “[t]he powers not delegated to the United States by
the Constitution, nor prohibited by it to the States, are reserved to the States respectively, or to
the people.” U.S. Const. amend. X.
                                                  4
Case 1:21-cv-00142-MKB-LB Document 4 Filed 01/19/21 Page 5 of 6 PageID #: 25




agency, (Compl. 7), but has not alleged any facts to suggest that any of their actions implicate the

Tenth Amendment. Therefore, even construing Plaintiff’s allegations to “raise the strongest

arguments they suggest,” McLeod v. Jewish Guild for the Blind, 864 F.3d 154, 156 (2d Cir.

2017) (quoting Bertin v. United States, 478 F.3d 489, 491 (2d Cir. 2007)), Plaintiff has not stated

a claim under the Constitution or under a federal law. 4 See Iqbal, 556 U.S. at 678 (“[T]he tenet

that a court must accept as true all of the allegations contained in a complaint is inapplicable to

legal conclusions.”).

            c.   Leave to amend

        Although it appears that Plaintiff cannot state a federal claim or otherwise state a basis

for subject matter jurisdiction over Plaintiff’s claims, in light of Plaintiff’s pro se status, the

Court grants Plaintiff leave to file an amended complaint within thirty days of this Memorandum

and Order. Plaintiff is advised that the amended complaint will completely replace the original

Complaint, must be captioned “Amended Complaint,” and shall bear the same docket number as

this Memorandum and Order. If Plaintiff fails to file an amended complaint within the time

allowed, the Court will direct the Clerk of Court to enter judgment dismissing the case for the

reasons stated above.

  III. Conclusion

        For the foregoing reasons, the Court dismisses the Complaint without prejudice for



        4
           Moreover, although Plaintiff alleges diversity of citizenship as a basis for the Court’s
exercise of jurisdiction, based on Plaintiff’s allegations that both he and Defendants are residents
of New York State, the Court cannot exercise diversity jurisdiction. See Bartlett v. Honeywell
Int’l Inc., 737 F. App’x 543, 547 (2d Cir. 2018) (“Diversity jurisdiction is present when there is
complete diversity between the parties . . . .” (citing 28 U.S.C. § 1332(a))); Pa. Pub. Sch. Emps.’
Ret. Sys. v. Morgan Stanley & Co., 772 F.3d 111, 117–18 (2d Cir. 2014) (“Subject matter
jurisdiction is based on 28 U.S.C. § 1332, which requires ‘complete diversity,’ i.e. all plaintiffs
must be citizens of states diverse from those of all defendants. (quoting Exxon Mobil Corp. v.
Allapattah Servs., Inc., 545 U.S. 546, 553 (2005))).
                                                   5
Case 1:21-cv-00142-MKB-LB Document 4 Filed 01/19/21 Page 6 of 6 PageID #: 26




failure to state a claim. The Court grants Plaintiff leave to file an amended complaint within

thirty days from the entry of this Memorandum and Order as set forth above. All further

proceedings shall be stayed for thirty days. If Plaintiff fails to file an amended complaint within

the time allowed or show good cause why he cannot, the Court will direct the Clerk of Court to

enter judgment dismissing the case for the reasons stated above. The Court certifies pursuant to

28 U.S.C. § 1915(a)(3) that any appeal would not be taken in good faith and therefore in forma

pauperis status is denied for purpose of an appeal. See Coppedge v. United States, 369 U.S. 438,

444–45 (1962).

Dated: January 17, 2021
       Brooklyn, New York
                                                     SO ORDERED:


                                                          s/ MKB
                                                     MARGO K. BRODIE
                                                     United States District Judge




                                                 6
